UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-49862 PROCERA NETWORKS, INC. (Exact name of registrant as specified in its charter) Nevada 33-0974674 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 4121 Clipper Court, Fremont, California (Address of principal executive offices) (Zip code) (510) 230-2777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ As of November 3, 2011, the registrant had 14,453,935 shares of its common stock, par value $0.001, outstanding. 1 PROCERA NETWORKS, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. (Removed and Reserved) 36 Item 5. Other Information 36 Item 6. Exhibits 37 SIGNATURES 38 2 Index PART I. FINANCIAL INFORMATION Item 1.Consolidated Financial Statements Procera Networks, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments — Accounts receivable, less allowance of $97,784 and $321,823 at September 30, 2011 and December 31, 2010, respectively Inventories, net Prepaid expenses and other Total current assets Property and equipment, net Goodwill Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Line of credit $ — $ Accounts payable Deferred revenue Accrued liabilities Total current liabilities Non-current liabilities: Deferred revenue Total liabilities 11,525, 880 Commitments and contingencies (Note 14) — — Stockholders’ equity: Common stock, $0.001 par value; 32,500,000 shares authorized; 14,449,310 and 11,314,965 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Index Procera Networks, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Sales: Product sales $ Support sales Total net sales Cost of sales: Product cost of sales Support cost of sales Total cost of sales Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Income (loss) from operations ) ) Interest and other income (expense), net ) Income (loss) before income taxes ) ) Income tax provision — Net income (loss) $ $ ) $ $ ) Net income (loss) per share – basic $ $ ) $ $ ) Net income (loss) per share - diluted $ $ ) $ $ ) Shares used in computing net income (loss) per share: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 Index Procera Networks, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Compensation related to stock-based awards Amortization of premium on investments — Provision for bad debts — Provision for excess and obsolete inventory Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable Accrued liabilities and deferred rent ) Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of short-term investments ) — Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock Proceeds from issuance of common stock – exercise of options — Proceeds from issuance of common stock – exercise of warrants — Cash paid for fractional shares ) — Proceeds from line of credit Payments on line of credit ) ) Payments on notes payable — ) Other — Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements. 5 Index Procera Networks, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1.DESCRIPTION OF BUSINESS Procera Networks, Inc. ("Procera" or the "Company") is a leading provider of Intelligent Policy Enforcement solutions based on Deep Packet Inspection technology, that enable mobile and broadband network operators and entities managing private networks including higher education institutions, businesses and government entities (collectively referred to as network operators) to gain enhanced visibility into, and control of, their networks and to create and deploy new services for their end user subscribers.The Company sells its products through its direct sales force, resellers, distributors and system integrators in the Americas, Asia Pacific and Europe. Procera was incorporated in 2002 and trades on the NYSE Amex Equities Market under the trading symbol “PKT”. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation Procera has prepared the consolidated financial statements included herein pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) applicable to interim financial information.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.However, Procera believes that the disclosures are adequate to ensure the information presented is not misleading. The consolidated balance sheet at December 31, 2010 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by United States generally accepted accounting principles (“U.S. GAAP”) for complete financial statements. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in Procera’s Annual Report on Form 10-K for the year ended December 31, 2010, filed with the SEC on March 16, 2011. The consolidated financial statements present the accounts of Procera and its wholly-owned subsidiaries, Netintact AB and Netintact PTY.All significant inter-company balances and transactions have been eliminated. Reverse Stock Split Effective February 4, 2011, Procera implemented a 1-for-10 reverse split of its common stock and reduced the number of authorized shares of common stock from 130,000,000 to 32,500,000 shares, as previously authorized and approved by the Company’s stockholders at the June 14, 2010 annual meeting.The Company’s common stock began trading on the NYSE Amex Equities Market on a post-split basis on February 7, 2011. As a result, the Company’s issued and outstanding common stock as of February 4, 2011 was reduced from approximately 113.0 million to approximately 11.3 million shares.The Company paid cash in lieu of any fractional shares to the holders of fractional shares of common stock. The par value of the common stock was not affected by the reverse stock split and remains at $0.001 per share. Consequently, the aggregate par value of the issued common stock was reduced by reclassifying the par value amount of the eliminated shares of common stock to “Additional paid-in capital” in the Company’s Consolidated Balance Sheets. The reverse split also effected a reduction in the number of shares of common stock issuable upon the exercise of stock options, restricted stock and warrants under the Company’s 2007 Equity Incentive Plan. All shares and per share amounts, including all common stock equivalents (stock options, restricted stock and warrants) in the Consolidated Financial Statements and Notes to the Consolidated Financial Statements have been retroactively adjusted, for all periods presented to reflect the reverse stock split. Significant Accounting Policies The accounting and reporting policies of the Company conform to U.S. GAAP and to the practices within the telecommunications industry.There have been no significant changes in the Company's significant accounting policies during the nine months ended September 30, 2011 compared to what was previously disclosed in the Company's Annual Report on Form 10-K for the year ended December 31, 2010, except for changes in the accounting for revenue recognition as a result of the new accounting standards and updates to the Company’s revenue recognition policy as described below. 6 Index Revenue Recognition In October 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2009-13, “Multiple-Deliverable Revenue Arrangements” and ASU No. 2009-14, “Certain Revenue Arrangements that Include Software Elements.” The Company adopted the new guidance on a prospective basis for new or materially modified revenue arrangements as of January 1, 2011.The adoption of this guidance did not have a material impact on the Company’s financial statements and is not expected to have a material impact in the future. The Company’s most common sale involves the integration of software and a hardware appliance, where the hardware and software work together to deliver the essential functionality of the product.The Company recognizes product revenue when all of the following have occurred: (1) the Company has entered into a legally binding arrangement with a customer resulting in the existence of persuasive evidence of an arrangement; (2) delivery has occurred, evidenced when product title transfers to the customer; (3) customer payment is deemed fixed or determinable and free of contingencies and significant uncertainties; and (4) collection is probable. Product revenue consists of revenue from sales of appliances and software licenses. Product sales include a perpetual license to the Company’s software that is essential to the functionality of the hardware, and on occasion include licenses to additional software. Shipping charges billed to customers are included in product revenue and the related shipping costs are included in cost of product revenue.Virtually all sales include post-contract support (“PCS”) services (included in support revenue) which consist of software updates and customer support. Software updates provide customers access to a constantly growing library of electronic internet traffic identifiers (signatures) and rights to non-specific software product upgrades, maintenance releases and patches released during the term of the support period. Support includes internet access to technical content, telephone and internet access to technical support personnel and hardware support. Receipt of a customer purchase order is the primary method of determining that persuasive evidence of an arrangement exists. Delivery generally occurs when a product is delivered to a common carrier F.O.B. shipping point.However, product revenue based on channel partner purchase orders are recorded based on sell-through to the end user customers until such time as the Company has established significant experience with the channel partner’s ability to complete the sales process. Additionally, when the Company introduces new products for which there is no historical evidence of acceptance history, revenue is recognized on the basis of end-user acceptance until such history has been established. Fees are typically considered to be fixed or determinable at the inception of an arrangement, generally based on specific products and quantities to be delivered. Substantially all of the Company’s contracts do not include rights of return or acceptance provisions. To the extent that agreements contain such terms, the Company recognizes revenue once the acceptance provisions or right of return lapses. Payment terms to customers generally range from net 30 to 90 days. In the event payment terms are provided that differ from the Company’s standard business practices, the fees are deemed to not be fixed or determinable and revenue is recognized when the payments become due, provided the remaining criteria for revenue recognition have been met. Procera assesses the ability to collect from its customers based on a number of factors, including credit worthiness of the customer and past transaction history of the customer. If the customer is not deemed credit worthy, the Company defers all revenue from the arrangement until payment is received and all other revenue recognition criteria have been met. Customer orders normally contain multiple items. The initial product delivery consists of the hardware and software elements, and these elements have standalone value to the customer. Through September 30, 2011, in virtually all of the Company’s contracts, the only elements that remained undelivered at the time of product delivery were PCS services. Prior to January 1, 2011, the majority of the Company’s transactions were within the scope of the software revenue recognition guidance. The Company accordingly recognized revenue for delivered items using the residual method, after allocating revenue to PCS services based on vendor specific objective evidence of fair value (“VSOE”). Under the new guidance, the Company allocates revenue to each element in an arrangement based on relative selling price using a selling price hierarchy. The selling price for a deliverable is based on its VSOE if available, third party evidence ("TPE") if VSOE is not available, or the Company’s best estimate of selling price ("ESP") if neither VSOE nor TPE is available.The maximum revenue recognized on a delivered element is limited to the amount that is not contingent upon the delivery of additional items. In arrangements that include non-essential software (“software deliverables”), revenue is allocated to each separate unit of accounting for the non-software deliverables and to the software deliverables as a group using the relative selling prices of each of the deliverables in the arrangement. Revenue allocated to the software deliverables as a group is then allocated first to the PCS services based on VSOE, and then to the software, using the residual method under the software revenue recognition guidance. 7 Index The Company determines VSOE for PCS based on the rate charged to customers based upon renewal pricing for PCS.Each contract or purchase order entered into includes a stated rate for PCS. The renewal rate is generally equal to the stated rate in the original contract. The Company has a history of such renewals, the vast majority of which are at the stated renewal rate on a customer by customer basis. PCS revenue is recognized under a proportional performance method, ratably over the life of the contract.A small portion of service revenue is derived from providing training on products and the Company uses the completed-contract method to recognize such revenue. As the hardware and software products are rarely sold separately, the Company generally does not have VSOE for these products, and TPE is not available. The Company determines the ESP for hardware and software deliverables considering internal factors such as discounting and pricing policies, and external factors such as market conditions in different geographies and competitive positioning. In certain contracts, billing terms may be agreed upon based on performance milestones such as the execution of a measurement test, a partial delivery or the completion of a specified service.Payments received before the unconditional acceptance of a specific set of deliverables are recorded as deferred revenue until the conditional acceptance has been waived. 3.RECENT ACCOUNTING PRONOUNCEMENTS In May 2011, the FASB issued ASU No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”).” The amendments in this ASU generally represent clarification of Topic 820, but also include instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed. This update results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRS. The amendments are effective for interim and annual periods beginning after December 15, 2011 and are to be applied prospectively. Early application is not permitted. The Company does not expect that the adoption of ASU 2011-04 will have a material impact on its consolidated financial statements. In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” Specifically, the new guidance allows an entity to present components of net income or other comprehensive income in one continuous statement, referred to as the statement of comprehensive income, or in two separate, but consecutive statements. The new guidance eliminates the current option to report other comprehensive income and its components in the statement of changes in equity. While the new guidance changes the presentation of comprehensive income, there are no changes to the components that are recognized in net income or other comprehensive income under current accounting guidance. The new guidance is effective for fiscal years and interim periods beginning after December 15, 2011 and is to be applied retrospectively. The Company does not expect that the adoption of ASU 2011-05 will have a material impact on its consolidated financial statements. 4.STOCK-BASED COMPENSATION The Company has an equity incentive plan that provides for the grant of incentive stock options and restricted stock awards to eligible employees.Stock-based employee compensation expense recognized pursuant to this plan on the Company’s condensed consolidated statements of operations for the three and nine-month periods ended September 30, 2011 and 2010 was as follows: Three Months Ended September 30, Nine Months Ended September 30, Cost of goods sold $ Research and development Sales and marketing General and administrative Total stock-based compensation expense $ No income tax benefits were recognized in the three and nine months ended September 30, 2011 due to operating loss carry-forwards available to offset current income. No income tax benefits were recognized in the three and nine months ended September 30, 2010 due to losses incurred. No stock-based compensation has been capitalized in inventory due to the immateriality of such amounts. As of September 30, 2011, total unrecognized compensation cost related to unvested stock options was $1,455,969, net of estimated forfeitures, which is expected to be recognized over an estimated weighted average amortization period of 2.37 years. As of September 30, 2011, total unrecognized compensation cost related to unvested restricted stock awardswas $315,186,net of estimated forfeitures, which is expected to be recognized over an estimated weighted average amortization period of 1.66 years. 8 Index General Share-Based Award Information Stock Options The following table summarizes the Company’s stock option activity for the nine months ended September 30, 2011: Number of Options Weighted Average Exercise Price Weighted Average Remaining Contractual Life (in years) Aggregate Intrinsic Value Outstanding at December 31, 2010 $ Granted $ Exercised ) $ Cancelled ) $ Outstanding at September 30, 2011 $ $ Vested and expected to vest at September 30, 2011 $ $ Exercisable at September 30, 2011 $ $ The total intrinsic value of options exercised during the nine months ended September 30, 2011 was $84,450. The Company settles employee stock option exercises with newly issued common shares approved by stockholders for inclusion in its stock option plan. Restricted Stock The following is a summary of the Company’s restricted stock award activity for the nine months ended September 30, 2011: Number of Shares Weighted Average Grant Date Fair Value Non-vested at December 31, 2010 $ Granted $ Non-vested at September 30, 2011 $ No restricted stock awards vested during the nine months ended September 30, 2011. Valuation Assumptions The fair value of each option grant is estimated on the date of grant using the Black-Scholes option valuation model. The fair value of each restricted stock grant is calculated based upon the closing stock price of the Company’s common stock on the date of the grant. The expense for stock-based awards is recognized over the requisite service period using the straight-line attribution approach. The following assumptions were used in determining the fair value of stock options granted during the three and nine months ended September 30, 2011 and 2010: Three Months Ended September 30, Nine Months Ended September 30, Expected term (years) Expected volatility % Risk-free interest rate % % % Expected dividend yield 0 % 0 % 0 % 0 % 9 Index The weighted average grant date fair value of options granted during the nine months ended September 30, 2011and2010 was $4.74 and $3.30, respectively The Company calculated the expected term of stock options granted using historical exercise data.The Company used the exact number of days between the grant and the exercise dates to calculate a weighted average of the holding periods for all awards (i.e., the average interval between the grant and exercise or post-vesting cancellation dates) adjusted as appropriate. Expected volatilities were estimated using the historical share price performance over a period equivalent to the expected term of the option.The risk-free interest rate for a period equivalent to the expected term of the option was extrapolated from the U.S. Treasury yield curve in effect at the time of the grant. The Company has never paid cash dividends and does not anticipate paying cash dividends in the foreseeable future. 5.NET INCOME (LOSS)PER SHARE Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted net income per share reflects the potential dilution that could occur from common shares issuable upon the exercise of outstanding stock options or warrants and the vesting of restricted stock awards, which are reflected in diluted earnings per share by application of the treasury stock method.Under the treasury stock method, the amount that the employee must pay for exercising stock options or warrants, the amount of stock-based compensation cost for future services that the Company has not yet recognized, and the amount of tax benefit that would be recorded in additional paid-in capital upon exercise are assumed to be used to repurchase shares. The following table sets forth the computation of basic and diluted net income (loss) per share and potential shares of common stock that are not included in the diluted net income (loss) per share calculation because their effect is antidilutive: Three Months Ended September 30, Nine Months Ended September 30, Numerator: Net income (loss) $ $ ) $ $ ) Denominator: Weighted average common shares - basic Dilutive effect of employee equity incentive plans — — Dilutive effect of warrants — — Weighted average common shares - diluted Net income (loss) per share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Antidilutive securities: Options and restricted stock Warrants Total 6.COMPREHENSIVE INCOME (LOSS) The components of comprehensive income (loss) for the three and nine months ended September30, 2011 and 2010 are as follows: Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) $ $ ) $ $ ) Foreign currency translation adjustments ) ) ) Unrealized loss on short-term investments ) — ) — Comprehensive income (loss) $ $ ) $ $ ) 10 Index 7.CASH EQUIVALENTS AND SHORT-TERM INVESTMENTS Investments are carried at fair value based upon quoted market prices at the end of the reporting period. As of September 30, 2011, all investments were classified as available-for-sale with unrealized gains and losses recorded as a separate component of accumulated other comprehensive income (loss) within stockholders’ equity. The Company’s investments at September 30, 2011 are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Money market funds $ $
